DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al (US 2001/0022290 A1).
Applicants claimed invention is directed to a process for treating waste water from an industrial process for producing propylene oxide, which process comprises subjecting the waste water to a catalytic wet oxidation treatment in the presence of a catalyst comprising metal nanoparticles- doped porous carbon beads.
Shiota teaches a process for treating waste water from an industrial process for producing a chemical compound [paragraph 113], which process comprises subjecting the waste water to a catalytic wet oxidation treatment treatment [Figure 1; paragraphs 78-82] in the presence of a catalyst [paragraph 80]. The catalyst is made of porous carbon beads [paragraph 263], which are doped with a metal such as platinum and/or iron [paragraphs 263 and 267], the carbon may comprise carbon fibers [paragraph 40].
Shiota teaches that the metal is also present in the form of nanoparticles, since it is added as a salt and is then subjected to carbonization [paragraphs 263 and 267], as in the present invention.
In the aforementioned wet oxidation process, it has been required to treat waste water at a temperature of 1700C or more in order to oxidize and/or decompose various oxidizable substances in the waste water. It is often the case that a pressure as large as 1 MPa (Gauge) or more is required [0007].
	The difference between Shiota and the claimed invention is that the waste water of the claimed invention is originated from the propylene oxide plant.  However, there is no technical effect associated with the fact that the waste water is originated from making propylene oxide.  The production of propylene oxide leads to wastewater comprising various organic compounds that are listed in the instant application, which Shiota in paragraph 0039 explicitly discloses acetone, phenol and methanol. It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention would have no difficulty to treat the waste water originated from propylene oxide plant, in order to remove the pollutant from the wastewater. 
	Claims 5-9 further differ in the method of preparing the catalyst.  However, the methods of preparing the catalyst are considered as a product by-process claims.
2113    Product-by-Process Claims [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Applicants have not shown that the catalyst of the present invention is any different from the catalyst of Shiota.  No comparative examples are provided that would demonstrate that the catalyst of the present invention have any unexpected result.  It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to employ the wet catalytic oxidation of Shiota comprising a porous carbon beads [paragraph 263], which are doped with a metal such as platinum and/or iron[paragraphs 263 and 267] for treating the wastewater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAFAR F PARSA/Primary Examiner, Art Unit 1622